Title: To George Washington from William Heath, 18 January 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General
                     Head quarters, Highlands January 18. 1782.
                  
                  I was not honored with yours of the 3d and 8th instant until yesterday.  Their contents shall be duly observed.  But I scarcely know what to do with respect to sending the 10th Massachusetts regiment to Albany.  The troops are now under inoculation, and as yet unclad.  There are upwards of one hundred men in the regiment who are to have the small-pox.  The moment the men are clothed, such as have had the small-pox shall march for Albany; but it will be some time before they are ready.  If your Excellency wishes a detachment from the army to march before the regiment is ready, it shall be immediately done, on being signified.  The two regiments of the 2d Connectiut brigade shall be held in readiness to march; but these as well as the 10th Massachusetts, and all the other regiments, have upwards of one hundred men each to undergo inoculation.  The two New Hampshire regiments are Quartered at the different posts in the northern district, both at the northward and on the Mohawk river.  I some time since recommended to general Stark to have the two New Hampshire regiments inoculated for the small-pox, if it could be done without endangering the inhabitants.  The distemper has proved very mortal here in the natural way—upwards of a dozen died before the inoculation took place.
                  The instructions from the secretary at war respecting the issue of provisions under the contract did not come to hand until yesterday.  He has refered many things to my determination.  I wish they had been determined at Philadelphia, but I will aim to do the best in my power.  I wish to be informed what rations or subsistence colonel-commandants of brigades are to be allowed—what are to be allowed the quarter master generals department—what sum is to be allowed to the officers for their rations or as subsistence money.  Is the extra ration which has been allowed to officers, and which was to be continued until the further order of Congress, still to be continued, or to cease?  The officers are anxious to know.  Permit me to request your answers to these several matters, if convenient, before the first day of February, at which time it is intended a strict conformity to the new system shall be observed.  The instructions not coming in season, has prevented it in part, this month.  A very great saving will be made to the public.  I have the honor to be With the highest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
                  
                     P.S.  Yesterday and the day before, a serjeant and seven dragoons of Arnold’s corps, with nine horses, furniture, &c. complete came here.  They were part of a foraging party of eighteen horse and some infantry, who came out towards Phillips’s.  They all agree that the whole corps will come off if they were certain of receiving a pardon– and ardently wish to hear of a pardon from your Excellency.
                     The state of New York are become almost out of patience for a settlement of the accounts of forage consumed by the allied army in West Chester county.  I have obtained colonel Pickering’s return of the horses, oxen, &c. kept there by the american army.  Without a like return from the french, it will be impossible to make a settlement.  Fifty recruits have this day arrived from Massachusetts.  I have the honor to be, as before
                  
                  
                     W. Heath
                     
                  
               